Exhibit 10.121

 

GUARANTY OF PAYMENT

 

THIS GUARANTY OF PAYMENT (this “Guaranty”) is dated as of November 3, 2003 and
given by HORIZON GROUP PROPERTIES, INC., a Maryland corporation (the
“Guarantor”), to and for the benefit of PLEASANT LAKE APTS. LIMITED PARTNERSHIP
(“Lender”).

 

R E C I T A L S:

 

A.                                   Pursuant to the terms and conditions of a
certain Promissory Note, dated of even date herewith, between HORIZON GROUP
PROPERTIES, L.P., a Delaware limited partnership (“Borrower”) and Lender (as
amended, modified, replaced or restated from time to time, the “Note”), Lender
has agreed to make a Loan (as defined below) to Borrower.

 

B.                                     The loan to be made pursuant to the Note
will consist of a term loan of Two Million Forty Thousand Dollars ($2,040,000)
(the “Loan”).

 

C.                                     As a condition precedent to Lender’s
extension of the Loan to Borrower and in consideration therefor, Lender has
required, among other things, the execution and delivery of: (i) this Guaranty
by Guarantor and (ii) that certain Promissory Note, dated of even date herewith,
from Borrower to Lender in the original principal amount of Two Million Forty
Thousand Dollars ($2,040,000) (as amended, modified, replaced or restated from
time to time, the “Note”).

 

D.                                    Guarantor:  (i) is the general partner of
Borrower and has a financial interest in Borrower, (ii) understands that Lender
will not make the Loan to Borrower unless Guarantor executes and delivers this
Guaranty to Lender, and (iii) has agreed to execute and deliver this Guaranty to
Lender.

 

All terms not otherwise defined herein shall have the meaning set forth in the
Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Guarantor hereby agrees as follows:

 

1.                                      Guaranty of Payment.  Guarantor hereby
unconditionally and irrevocably guaranties to Lender, the punctual payment and
performance when due, whether at stated maturity or by acceleration or
otherwise, of the indebtedness and other obligations of Borrower to Lender
evidenced by the Note and any other amounts that may become owing by Borrower
under the Note (such indebtedness, obligations and other amounts are hereinafter
referred to as “Payment Obligations”).  This Guaranty is a present and
continuing guaranty of payment and not of collectibility, and Lender shall not
be required to prosecute collection, enforcement or other remedies against
Borrower or any other guarantor of the Payment Obligations, or to enforce or
resort to any collateral for the repayment of the Payment Obligations or other
rights or remedies pertaining thereto, before calling on Guarantor for payment.
If for any reason Borrower shall fail or be unable to pay, punctually and fully,
any of the Payment Obligations, Guarantor shall pay such obligations to Lender
in full immediately upon Lender’s written demand.  One or more successive
actions may be brought against Guarantor, as often as Lender deems advisable,
until all of the Payment Obligations are paid and performed in full.  The
Payment Obligations, the Construction Obligations (defined below) together with
all other payment

 

1

--------------------------------------------------------------------------------


 

and performance obligations of Guarantor hereunder are referred to herein as
“Borrower’s Obligations”.

 

2.                                      Performance Guaranty.  Upon the
occurrence of an Event of Default under the Note which continues beyond any
applicable grace or cure period, Guarantor agrees, on not more than ten (10)
days written demand by Lender (a “Demand Notice”) to either cure or cause
Borrower to cure the Event of Default.

 

3.                                      Representations and Warranties.  The
following shall constitute representations and warranties of Guarantor and
Guarantor hereby acknowledges that Lender intends to make the Loan in reliance
thereon:

 

(a)                                  Guarantor is duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
the full power and authority to enter into this Guaranty and to perform all of
its duties and obligations under this Guaranty.  This Guaranty, when executed,
will be a valid and legally binding obligation of Guarantor enforceable against
Guarantor in accordance with its terms in all material respects.

 

(b)                                 To the best of Guarantor’s knowledge,
neither the execution and delivery of this Guaranty nor compliance with the
terms and provisions hereof will violate any applicable law, rule, regulation,
judgment, decree or order, or will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of any indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind that
creates, represents, evidences or provides for any lien, charge or encumbrance
upon any of the property or assets of Guarantor, or any other indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
to which Guarantor is a party or to which Guarantor or the property of Guarantor
may be subject.

 

(c)                                  There is not any litigation, arbitration,
governmental or administrative proceedings, actions, examinations, claims or
demands pending, or to Guarantor’s knowledge, threatened that could adversely
affect performance by Guarantor of his, her or its obligations under this
Guaranty.

 

(d)                                 Neither this Guaranty nor any statement or
certification as to facts previously furnished or required herein to be
furnished to Lender by Guarantor, contains any material inaccuracy or untruth in
any representation, covenant or warranty or omits to state a fact material to
this Guaranty.

 

4.                                      Continuing Guaranty.  Guarantor agrees
that performance of Borrower’s Obligations by Guarantor shall be a primary
obligation, shall not be subject to any counterclaim, set-off, abatement,
deferment or defense based upon any claim that Guarantor may have against
Lender, Borrower, any other guarantor of Borrower’s Obligations or any other
person or entity, and shall remain in full force and effect without regard to,
and shall not be released, discharged or affected in any way by, any
circumstance or condition (whether or not Guarantor shall have any knowledge
thereof), including without limitation:

 

(a)                                  any lack of validity or enforceability of
the Note, unless such lack of validity or enforceability arises from Lender’s
willful misconduct;

 

2

--------------------------------------------------------------------------------


 

(b)                                 any termination, amendment, modification or
other change in any of the Note, including, without limitation, any modification
of the interest rate(s) described therein;

 

(c)                                  any furnishing, exchange, substitution or
release of any collateral securing repayment of the Loan, or any failure to
perfect any lien in such collateral;

 

(d)                                 any failure, omission or delay on the part
of Borrower, Guarantor, any other guarantor of Borrower’s Obligations or Lender
to conform or comply with any term of the Note or any failure of Lender to give
notice of any Event of Default (as defined in the Note);

 

(e)                                  any waiver, compromise, release, settlement
or extension of time of payment or performance or observance of any of the
obligations or agreements contained in the Note;

 

(f)                                    any action or inaction by Lender under or
in respect of the Note, any failure, lack of diligence, omission or delay on the
part of Lender to perfect, enforce, assert or exercise any lien, security
interest, right, power or remedy conferred on it in the Note, or any other
action or inaction on the part of Lender unless the act or failure to act is
found to be gross negligence or willful misconduct on the part of Lender;

 

(g)                                 any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshalling of
assets and liabilities or similar events or proceedings with respect to Borrower
or any other guarantor of Borrower’s Obligations, as applicable, or any of their
respective property or creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding;

 

(h)                                 any merger or consolidation of Borrower into
or with any entity, or any sale, lease or transfer of any of the assets of
Borrower, Guarantor or any other guarantor of Borrower’s Obligations to any
other person or entity;

 

(i)                                     any change in the ownership of Borrower
or any change in the relationship between Borrower, Guarantor or any other
guarantor of Borrower’s Obligations, or any termination of any such
relationship;

 

(j)                                     any release or discharge by operation of
law of Borrower, Guarantor or any other guarantor of Borrower’s Obligations from
any obligation or agreement contained in the Note; or

 

(k)                                  any other occurrence, circumstance,
happening or event, whether similar or dissimilar to the foregoing and whether
foreseen or unforeseen, which otherwise might constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which
otherwise might limit recourse against Borrower or Guarantor to the fullest
extent permitted by law.

 

5.                                      Waivers.  Guarantor expressly and
unconditionally waives:  (a) notice of any of the matters referred to in
Section 4 above, (b) all notices which may be required by statute, rule of law
or otherwise, now or hereafter in effect, to preserve intact any rights against
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under the

 

3

--------------------------------------------------------------------------------


 

Note and notice of any Event of Default or any failure on the part of Borrower,
Guarantor or any other guarantor of Borrower’s Obligations to perform or comply
with any covenant, agreement, term or condition of the Note, (c) any right to
the enforcement, assertion or exercise against Borrower, Guarantor or any other
guarantor of Borrower’s Obligations of any right or remedy conferred under the
Note, (d) any requirement of diligence on the part of any person or entity, (e)
any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under the Note, and (f) any notice of any sale, transfer or
other disposition of any right, title or interest of Lender under the Note.

 

6.                                      Subordination.  Guarantor agrees that
any and all present and future debts and obligations of Borrower to Guarantor
hereby are subordinated to the claims of Lender and hereby are assigned by
Guarantor to Lender as security for Borrower’s Obligations and Guarantor’s
obligations under this Guaranty.

 

7.                                      Subrogation Waiver.  Until Borrower’s
Obligations are paid in full and all periods under applicable bankruptcy law for
the contest of any payment by Guarantor or Borrower as a preferential or
fraudulent payment have expired, Guarantor knowingly, and with advice of
counsel, waives, relinquishes, releases and abandons all rights and claims to
indemnification, contribution, reimbursement, subrogation and payment which
Guarantor may now or hereafter have by and from Borrower and the successors and
assigns of Borrower, for any payments made by Guarantor to Lender, including,
without limitation, any rights which might allow Borrower, Borrower’s
successors, a creditor of Borrower, or a trustee in bankruptcy of Borrower to
claim in bankruptcy or any other similar proceedings that any payment made by
Borrower or Borrower’s successors and assigns to Lender was on behalf of or for
the benefit of Guarantor and that such payment is recoverable by Borrower, a
creditor or trustee in bankruptcy of Borrower as a preferential payment,
fraudulent conveyance, payment of an insider or any other classification of
payment which may otherwise be recoverable from Lender.

 

8.                                      Reinstatement.  The obligations of
Guarantor pursuant to this Guaranty shall continue to be effective or
automatically be reinstated, as the case may be, if at any time payment of any
of Borrower’s Obligations or Guarantor’s obligations under this Guaranty is
rescinded or otherwise must be restored or returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Guarantor
or Borrower or otherwise, all as though such payment had not been made.

 

9.                                      Financial Statements.  Guarantor
represents and warrants to Lender that:  (a) the financial statements of
Guarantor contained in the Form 10-K for the year ended December 31, 2002 are
true, complete and correct in all material respects, disclose all actual and
contingent liabilities, and fairly present the financial condition of Guarantor,
and do not contain any untrue statement of a material fact or omit to state a
fact material to the financial statements submitted or this Guaranty and (b) no
material adverse change has occurred in the financial statements from the dates
thereof until the date hereof.  Guarantor shall furnish to Lender such
additional financial information as Lender shall reasonably request from time to
time.  Notwithstanding the foregoing sentence, Guarantor agrees to furnish,
without the request of Lender, no later than ninety (90) days after the end of
each calendar year, Guarantor’s annual financial statements for the prior
calendar year.  Such annual financial statements shall be certified by an
officer of Guarantor as true, complete and correct and shall be in a form
substantially similar to the form of financial statements previously submitted
by Guarantor to Lender, unless otherwise approved in writing by Lender or as
required under

 

4

--------------------------------------------------------------------------------


 

generally accepted accounting principles.

 

10.                               Transfers, Sales, Etc.  Guarantor shall not
sell, lease, transfer, convey or assign any of its assets without the consent of
Lender, which consent shall not be unreasonably withheld or delayed, unless (a)
if Guarantor is an individual, such sale, lease, transfer, conveyance or
assignment is of a non-material asset of such Guarantor or (b) if Guarantor is a
corporation, partnership or other entity, such sale, lease, transfer, conveyance
or assignment will not have a material adverse effect on the business or
financial condition of Guarantor or its ability to perform its obligations
hereunder.

 

11.                               Enforcement Costs.  If: (a) this Guaranty, is
placed in the hands of one or more attorneys for collection or is collected
through any legal proceeding; (b) one or more attorneys is retained to represent
Lender in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors’ rights and involving a claim under this Guaranty, or (c)
one or more attorneys is retained to represent Lender in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to Lender
upon demand all fees, costs and expenses incurred by Lender in connection
therewith, including, without limitation, reasonable attorney’s fees, court
costs and filing fees (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

 

12.                               Successors and Assigns; Joint and Several
Liability.  This Guaranty shall inure to the benefit of Lender and its
successors and assigns.  This Guaranty shall be binding on Guarantor and the
heirs, legatees, successors and assigns of Guarantor.  If this Guaranty is
executed by more than one person, it shall be the joint and several undertaking
of each of the undersigned.  Regardless of whether this Guaranty is executed by
more than one person, it is agreed that the undersigned’s liability hereunder is
several and independent of any other guarantees or other obligations at any time
in effect with respect to Borrower’s Obligations or any part thereof and that
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations.

 

13.                               No Waiver of Rights.  No delay or failure on
the part of Lender to exercise any right, power or privilege under this Guaranty
or the Note shall operate as a waiver thereof, and no single or partial exercise
of any right, power or privilege shall preclude any other or further exercise
thereof or the exercise of any other power or right, or be deemed to establish a
custom or course of dealing or performance between the parties hereto.  The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.  No notice to or demand on Guarantor in any
case shall entitle Guarantor to any other or further notice or demand in the
same, similar or other circumstance.

 

14.                               Modification.  The terms of this Guaranty may
be waived, discharged, or terminated only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought.  No amendment, modification, waiver or other change of
any of the terms of this Guaranty shall be effective without the prior written
consent of Lender.

 

15.                               Joinder.  Any action to enforce this Guaranty
may be brought against Guarantor without any reimbursement or joinder of
Borrower or any other guarantor of Borrower’s Obligations in such action.

 

5

--------------------------------------------------------------------------------


 

16.                               Severability.  If any provision of this
Guaranty is deemed to be invalid by reason of the operation of law, or by reason
of the interpretation placed thereon by any administrative agency or any court,
Guarantor and Lender shall negotiate an equitable adjustment in the provisions
of the same in order to effect, to the maximum extent permitted by law, the
purpose of this Guaranty and the validity and enforceability of the remaining
provisions, or portions or applications thereof, shall not be affected thereby
and shall remain in full force and effect.

 

17.                               Applicable Law.  This Guaranty is governed as
to validity, interpretation, effect and in all other respects by laws and
decisions of the State of Illinois.

 

18.                               Notice.  All notices, communications and
waivers under this Guaranty shall be in writing and shall be (i) delivered in
person or (ii) mailed, postage prepaid, either by registered or certified mail,
return receipt requested, or (iii) by overnight express carrier, addressed in
each case as follows:

 

 

To Lender:

 

Pleasant Lake Apts. Limited Partnership
c/o Ramat Securities
23811 Chagrin Boulevard, Suite 200
Beachwood, Ohio  44122
Attention:  Howard M. Amster

 

 

 

with a copy to:

 

Ulmer & Berne LLP
Penton Media Building
1300 East Ninth Street, Suite 900
Cleveland, Ohio 44114
Attention:  Jennifer Lawry Adams, Esq.

 

 

 

to Guarantor:

 

Horizon Group Properties, Inc.
77 West Wacker Drive, Suite 4200
Chicago, Illinois 60601
Attention:  Gary J. Skoien

 

 

 

with a copy to:

 

Schiff Hardin & Waite
6600 Sears Tower
Chicago, Illinois 60606

Attention:  David A. Grossberg, Esq.

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto.  All notices sent
pursuant to the terms of this Section 15 shall be deemed received (i) if
personally delivered, then on the date of delivery, (ii) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent, or (iii) if sent by registered or certified mail, then on the earlier
of the third federal banking day following the day sent or when actually
received.

 

19.                               CONSENT TO JURISDICTION.  TO INDUCE LENDER TO
ACCEPT THIS GUARANTY, GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY

 

6

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATED TO THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING
SITUS IN CHICAGO, ILLINOIS.  GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY COURT LOCATED WITHIN CHICAGO, ILLIONOIS, WAIVES PERSONAL
SERVICE OF PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO GUARANTOR AT THE ADDRESS STATED HEREIN AND SERVICE
SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

 

20.                               WAIVER OF JURY TRIAL.  GUARANTOR AND LENDER
(BY ACCEPTANCE HEREOF), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  GUARANTOR AGREES THAT IT
WILL NOT ASSERT ANY CLAIM AGAINST LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

Guarantor has executed this Guaranty as of the date first above written.

 

 

HORIZON GROUP PROPERITES, INC.

 

 

 

 

 

 

 

By:

 

 

 

David Tinkham,

 

 

Senior Vice President / CFO

 

 

Certification

 

 

STATE OF

 

 

)

 

 

 

)  SS:

COUNTY OF

 

 

)

 

 

The undersigned, a Notary Public in and for the aforementioned State and County,
affirms that, on this         day of November, 2003, David Tinkham, in his
capacity as Senior Vice President / CFO of Horizon Group Properties, Inc., a
Maryland corporation, appeared before me and executed this Guaranty on behalf of
said corporation.

 

 

 

 

 

Notary Public

 

8

--------------------------------------------------------------------------------